Citation Nr: 1511966	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for eczema/dermatitis (hereafter skin disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2000 to December 2000, February 2003 to November 2003, and January 2004 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014, and a copy of the hearing transcript is of record.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin disability affects 25 percent of her entire body.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the Veteran's skin disability are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO provided the Veteran with the requisite notice in September 2010, prior to the initial April 2011 rating decision.  Specifically, this notice informed the Veteran of the evidentiary requirements for an increased rating claim, the division of responsibility between VA and the Veteran for obtaining evidence, as well as the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's skin disability was medically evaluated by VA in June 2011.  The examiner reviewed the Veteran's medical records, considered her complaints, and conducted an appropriate physical examination.  The examination report has been reviewed and found to be adequate, as it addresses the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current skin complaints.  Additionally, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).
The Veteran's skin disability is rated under Diagnostic Code (DC) 7806, which addresses eczema or dermatitis.  Under DC 7806, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

II.  Analysis

As a lay person, the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of her skin problems.  See 38 C.F.R. § 3.159(a)(2) ; Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In fact, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the United States Court of Appeals for Veterans Claims (Court) indicated that a skin condition is the type of condition lending itself to lay observation.  Moreover, the Court has held that some chronic conditions, in particular skin conditions, are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

In this case, the Veteran asserts that she meets the criteria for a 30 percent rating for her skin disability.  The Board agrees.

A June 2011 report from D.H.F., M.D., reflects the presence of moderate, constant urticaria of 4-5 years' duration.

Further, the June 2011 VA examination report indicates that the Veteran utilized a topical corticosteroid for a period longer than 6 weeks in the past 12 months, supportive of a 30 percent rating. 

In her November 2011 notice of disagreement, the Veteran reported she had dermatitis all over her body (as opposed to just on her left hand).  She indicated that skin was always itchy and swollen.  She reported daily use of an antihistamine to prevent flare ups all over her body, as well as use of steroid shots and an anti-itch cream to relieve her symptoms.

A November 2012 Disability Benefits Questionnaire (DBQ) completed by Dr D.H.F notes a diagnosis of chronic non-allergic urticaria.  Treatment in the past 12 months consisted of antihistamines.  The Veteran reported 4 or more debilitating episodes in the past 12 months, where, despite medication, she broke out with urticaria and overwhelming swelling.  Examination did not reveal any visible skin conditions at that time.

A January 2013 private treatment record from S.L.M., M.D., indicates that the Veteran's eczematous dermatitis was located on the arms, neck, under breasts, underarms, behind knees, and torso.  The examiner estimated that the Veteran's eczema affected 25 percent of her body surface area.  The Veteran reported that she previously took Atarax, Dozepin, Zyrtec, Lidex, Pramasone, and steroid shots.  She currently takes levocetirizine (antihistamine) for the hives.  She was additionally prescribed hydroxyzine (antihistamine) and a corticosteroid, Elecon, to be applied only for 2 weeks.
In February 2013, Dr. S.L.M. completed a DBQ for the Veteran, noting that eczematous dermatitis affected 25 percent of the Veteran's total body area and exposed areas, supportive of a 30 percent rating.  

During the Veteran's October 2014 Board hearing, the Veteran testified that she often has rashes on her hand, neck, armpits, behind her knees, under her breasts, and sides.  She was constantly affected; the rash moved from one part of her body to another.  Her medication included hydroxyzine (antihistamine), mometasone (corticosteroid), and furoate (ointment).  She testified that her symptomatology had remained constant since her most recent DBQ.

Based on the foregoing, the Board finds that the competent and credible lay and medical evidence of record shows that the Veteran's skin disability affects 25 percent of her body, and for at least a portion of the appeal period, required use of corticosteroids for a total duration of six weeks or more.  Accordingly, she meets the criteria for a 30 percent rating under DC 7806 for the entire appeal period.  

A 60 percent rating need not be considered, as she has specifically requested a 30 percent rating.  See the Veteran's undated statement, received in February 2015; see also AB v Brown, 6 Vet. App. 35 38 39 (1993) (the veteran may indicate she is content with a certain rating, even if less than the maximum possible rating).

Moreover, because the schedular criteria fully addresses her skin symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted. 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not claimed that she is unemployable as a result of her skin disability.  Additionally, while Dr. D.H.F. indicated that the Veteran has difficulty typing during a period of flare, he did not suggest, nor does the remaining evidence otherwise indicate, that the Veteran is unemployable due to her skin disability.  Accordingly, a claim of entitlement to a TDIU is not raised by the record and is therefore not a component of the current appeal.


ORDER

An increased rating of 30 percent for the Veteran's skin disability is granted.
REMAND

The Veteran asserts she has PTSD, depression, and anxiety as a result of her military service in Iraq.

On January 2011 VA examination, the examiner determined the that the Veteran's reported stressors included fear of hostile military and or terrorist activity, but found that the Veteran did not evidence a current psychiatric disorder at that time.  

In January 2015, the Veteran submitted a DBQ completed by B.J.D., Ph.D., reflecting a diagnosis of PTSD.  However, there is no discussion of the in-service stressors forming the basis for this diagnosis, nor is there any nexus opinion in this report.  Accordingly, a VA examination is needed to determine the nature and etiology of her psychiatric disability.

Additionally, the January 2015 DBQ notes that the Veteran currently receives mental health counseling on a weekly basis.  These records must be secured on remand.

Finally, the statement of the case notes that "we reviewed your electronic treatment records from VAMC Montgomery."  However, no VA records are in the claims file.  On remand, all available VA records must be obtained.

Accordingly, this remaining issue is REMANDED for the following action:

1.  Obtain all VA records related to the Veteran.

2.  With any necessary assistance from the Veteran, obtain the mental health counseling records referenced in the January 2015 DBQ.

3.  Then schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a) Identify any acquired psychiatric disorder that is currently manifested or is indicated in the record at any time since March 2010.

b) For PTSD, if diagnosed, whether the Veteran's reported stressors support the diagnosis of PTSD under DSM-IV.  The Board notes that given the Veteran's fear of hostile military or terrorist activity during service in Iraq, her in-service PTSD stressor is conceded.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c) For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Thereafter, readjudicate the Veteran's claim. If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


